Name: Decision No 4/93 of the ACP-EEC Customs Cooperation Committee of 17 December 1993 derogating from the definition of the concept of 'originating products' to take account of the special situation of the Republic of the Seychelles with regard to its production of canned tuna
 Type: Decision
 Subject Matter: tariff policy;  European construction;  foodstuff;  trade;  Africa;  fisheries
 Date Published: 1994-01-15

 Avis juridique important|21994D0115(03)Decision No 4/93 of the ACP-EEC Customs Cooperation Committee of 17 December 1993 derogating from the definition of the concept of 'originating products' to take account of the special situation of the Republic of the Seychelles with regard to its production of canned tuna Official Journal L 012 , 15/01/1994 P. 0039 - 0039DECISION No 4/93 OF THE ACP-EEC CUSTOMS COOPERATION COMMITTEE of 17 December 1993 derogating from the definition of the concept of 'originating products` to take account of the special situation of the Republic of the Seychelles with regard to its production of canned tuna (94/18/EC)THE ACP-EEC CUSTOMS COOPERATION COMMITTEE, Having regard to the fourth ACP-EEC Convention, signed at LomÃ © on 15 December 1989, and in particular Article 31 (9) of Protocol 1 thereto, Whereas Article 31 of Protocol 1 to the Convention on the definition of the concept of 'originating products` and on administrative cooperation methods provides that derogations from this Protocol may be granted by the Customs Cooperation Committee when warranted by the development of existing industries or the creation of new industries; Whereas the African, Caribbean and Pacific (ACP) States have submitted a request from the Government of the Republic of the Seychelles for a derogation from the definition set out in Protocol 1 in respect of canned tuna; Whereas there are grounds for the requested derogation under the relevant provisions of Protocol 1; whereas the derogation cannot do any serious damage to an industry established in the Community, subject to compliance with certain conditions regarding quantities, monitoring and duration, HAS DECIDED AS FOLLOWS: Article 1 By way of derogation from the special provisions of the list in Annex II to Protocol 1, canned tuna falling within heading No 16.04 of the Common Customs Tariff and manufactured in the Republic of the Seychelles shall be considered as originating in the ACP States under the conditions set out in this Decision. Article 2 The derogation provided for in Article 1 shall relate to an annual quantity of 1 800 tonnes of canned tuna falling within heading No 16.04 of the Common Customs Tariff produced in and exported to the Community from the Republic of the Seychelles between 1 May 1993 and 30 April 1998. Article 3 The competent authorities of the Republic of the Seychelles shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 2. For this purpose, all certificates issued under this derogation shall make reference to this Decision. The competent authorities of the Republic of the Seychelles shall forward to the Commission every three months a statement of the quantities in respect of which EUR.1 movement certificates have been issued on the basis of this Decision, indicating the numbers of the certificates issued. Article 4 The ACP States and the Member States of the Community shall be bound, each to the extent to which it is concerned, to take the measures necessary to implement this Decision. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 17 December 1993. For the ACP-EEC Customs Cooperation Committee The chairman P. WILMOTT Marcel EugÃ ¨ne IBINGA MAGWANGU